DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Regarding figures 31-32, examiner thanks applicant for the clarity of the amendment to the drawings.  Applicant is adamant that figures 31 and 32 are “alternatives” in [0038].  What applicant’s specification states is “a joint for jewelry at a similar location as shown in figure 31 but according to another embodiment of the invention”.  Examiner notes that the invention is the RING, not the joint.  So, while agreeing figures 31 and 32 are alternatives within species D, examiner contends that applicant’s original disclosure does not support applicant’s assertion that the joint of figure 31 is an alternative of the joint in figure 32 within species D.  In order to properly support this assertion, applicant needs to amend [0038] to state that the joint of figure 32 is an alternative of the joint in figure 31, NOT to “another embodiment of the invention”.  
Regarding renumbering figures 31 and 32, applicant has renumbered in the manner assumed by examiner to be figures 31 and 32 both being different embodiments of a joint within the embodiment D.  However, applicant has labeled two different parts as “second body 204”.  If they are indeed the same part, applicant should shade the part in the correct manner.  If applicant asserts the shading is correct, then examiner questions applicant as to which 204 is really part 204, and what the other part should be properly labeled.   Examiner also notes that part 262 is labeled in [00109] as both “hinge element” AND “second body”.  Examiner assumes that one of these is incorrect.  Further, examiner questions the scope of the term “hinge element”.  

Regarding claim 8: Applicant asserts that the embodiment elected “could not function as shown without pivot pins”, and is supported by figures 31 and 32.  Applicant asserts that claim 8 is “broad” and does not limit applicant to the elected embodiment.  Based on applicant’s specification, the use of “extends partially” is used in [0082] describing non-elected figure 8, and a regurgitation of [0082] in [00134].  However, applicant’s claim language of “pivot pin extending only partially into the first end of the first body” suggests the “pivot pin” is considered only part 294 and not pivot pin 290.  Therefore, the recitation of this phrase requires applicant’s election of figure 32 for this phrase.  Examiner notes that applicant’s claimed “pivot pin” is NOT that which “pivotably secures” the first body to the second body, but applicant does not claim two different pivot pins, or two different pivot axes.  Therefore, examiner can interpret the claimed pivot pin broadly.
Regarding claim 31: Applicant asserts the clasp 212 is shown over “first and second bodies 202 and 204” in figure 29, and asserts applicant can be his own lexicographer.  Examiner notes that this is arguably true in figure 29 and figures 31 and 32, if the joint asserted by applicant in figure 29 has the two different embodiments of the joint in figure 29.  





Drawings
The drawings as filed on 2/16/2022 are entered.  However, the drawings of 2/16/2022 are objected to because of the following:
Applicant has chosen the most obscured view to apply the cross-sectional indicator as required in   37CFR1.84h3.  The cross section is at an undetermined depth in the view of figure 27.  The cross-sectional indicator should be applied to either figure 25 or figure 24.
Applicant does not clearly show the use of EITHER joint of figure 31 or 32 within the ring embodiment applicant has elected.  Examiner suggests applicant circle WHICH joint of figure 29 is either figure 31 or 32.  Examiner notes that this would assist in understanding where the cross section is taken.
Applicant’s cross-sectional hatching is done improperly in figures 31 and 32.  Applicant seems show two different parts, but label both as part 204.  Either applicant should amend his cross hatching, and remove the line separating the two segments of 204, OR applicant should remove one of the 204 labels and apply a different label.  Examiner has assumed applicant improperly cross hatched.  
Applicant indicates part 262 in figures 31 and 32, which is disclosed as BOTH “hinge element” AND “second body” in [00109].  Examiner notes that a specification amendment would satisfy this objectionable issue.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    363
    402
    media_image1.png
    Greyscale
Claim(s) 31, 36 are rejected under 35 U.S.C. 102a1 as being anticipated by 7347066 Feuer.
Regarding claim 31, Feuer discloses jewelry (abstract, figure 3) comprising: an arcuate first body 18 comprising opposite first and second ends; an arcuate second body 22 pivotably secured to the first end of the first body; an arcuate third body 24 pivotably secured to the second end of the first body; and a clasp 26 comprises a three-sided structure (either side of first body 18 and a top surface, shown in figure 3) and is pivotably secured to the first end of the first body (at pin 32), and in an open position (figure 6), at least a portion of the clasp 26 is configured to cover at least portions of each of the first and second bodies.  Examiner notes 
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 36, Feuer discloses the jewelry of claim 31 wherein the clasp 26 in the closed position (figure 4) is configured to cover at least portions of each of the first, second and third bodies.  The clasp 26 covers the first and second bodies at all times at the pivot point 32.  Clasp 26 covers protrusion 36 in the closed position, see figures 4 and 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 13, 21-30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over 7347066 Feuer in view of 2008/0295287 Hetherington.
Regarding claim 32, Feuer discloses the jewelry of claim 31, disclosing a pivot pin 32 extending through the first body 18.  Feuer does not disclose the particular structure of the pivot pin 32, but examiner assumes that pivot pin 32 extends through the clasp 26, the first body 18, the second body.  Therefore, Feuer does not disclose the pin extending only partially into the first end of the first body.  
Hetherington discloses a hinge with multiple knuckles, and a plurality of pivot pins which are dimensioned to extend only within the knuckle, shown in figure 1, but configured to be pushed into place so that each pivot pin extends partially within only two knuckles, as shown in figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the pivot pin of Feuer to the dimensions as suggested in Hetherington, so that each individual pivot pin extends only partially within two bodies ([0013] of Hetherington).  It would be obvious to do so for the ease of disassembling the parts of the Feuer device (discussed in [0004] of Hetherington), as well as not having the hinge pin be visible within the hole.  Examiner contends that this modification merely changes the single hinge pin of Feuer to the multiple hinge pins in Hetherington, each one only extending partially into abutting hinging parts.  Examiner further contends that this does not alter the form, function, or use, of the device of Feuer, but merely provides a different means to assemble or disassemble the device of Feuer.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 34, Feuer as modified discloses the jewelry of claim 32, wherein the pivot pin (32 in Feuer) comprises a first pivot pin (a plurality of pivot pins), and wherein the clasp comprises a second pivot pin extending only partially into the first end of the arcuate first body (as shown in Hetherington figure 2).


 Feuer does not disclose the particular structure of the pivot pin 32, but examiner assumes that pivot pin 32 extends through the clasp 26, the first body 18, the second body.  Therefore, Feuer does not disclose the pin extending only partially into the first end of the first body.  
Hetherington discloses a hinge with multiple knuckles, and a plurality of pivot pins which are dimensioned to extend only within the knuckle, shown in figure 1, but configured to be pushed into place so that each pivot pin extends partially within only two knuckles, as shown in figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the pivot pin of Feuer to the dimensions as suggested in Hetherington, so that each individual pivot pin extends only partially within two bodies ([0013] of Hetherington).  It would be obvious to do so for the ease of disassembling the parts of the Feuer device (discussed in [0004] of Hetherington), as well as not having the hinge pin be visible within the hole.  Examiner contends that this modification merely changes the single hinge pin of Feuer to the multiple hinge pins in Hetherington, each one only extending partially into abutting hinging parts.  Examiner further contends that this does not alter the form, function, or use, of the device of Feuer, but merely provides a different means to assemble or disassemble the device of Feuer.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 12, Feuer as modified discloses the jewelry of claim 8, wherein the clasp 26 comprises a front side edge, but does not disclose a finger tab (protruding from front outer side edge, as 

Regarding claim 13, Feuer as modified discloses the jewelry of claim 8, wherein the clasp 26 comprises a three-sided structure (figure 3) configured to cover a portion of the first and second bodies (the two sides of the three-sided structure cover the portion of the first and second bodies at the hinge pin 32 of Feuer).  

Regarding claim 22, Feuer as modified discloses the jewelry of claim 8 wherein the pivot pin comprises a first pivot pin (one of the multiple pins of Hetherington), and wherein the clasp further comprises a second pivot pin (another of the multiple ins of Hetherington) extending only partially into the first end of the arcuate first body (there are as many pivot pins in Feuer as modified as there are abutting surfaces in Feuer).

Regarding claim 24, Feuer as modified discloses the jewelry of claim 22 wherein the clasp 26 comprises a first inner wall opposite a second inner wall (the first arcuate body 18 is between these walls, shown in figure 3), the first pivot pin (of the plurality of pivot pins) extends from the first inner wall and the second pivot pin extends from the second inner wall (to enter partially within the abutting surface of the first arcuate body 18).  

Regarding claim 26, Feuer as modified discloses the jewelry of claim 8, wherein the pivot pin (26 separated into multiple segments) comprises a first pivot pin (one of the multiple segments), and further 

Regarding claim 27, Feuer as modified the jewelry of claim 26 wherein the clasp 26 comprises a first inner wall opposite a second inner wall (on the exterior of the first arcuate part 18), and wherein the second pivot pin (one of the segments of pin 32) comprises first and second terminal ends (required in Hetherington), the second pivot pin extends through the arcuate first and second bodies with the first terminal end adjacent the first inner wall of the clasp and second terminal end adjacent the second inner wall of the clasp (in the manner taught by Hetherington in figure 2).

Regarding claim 28, Feuer as modified discloses the jewelry of claim 27 wherein the first pivot pin extends from the first inner wall, and further comprising a third pivot pin extending from the second inner wall of the clasp, the third pivot pin extends only partially into the first end of the arcuate first body, as taught by Hetherington.

Regarding claim 30, Feuer as modified discloses the jewelry of claim 26 wherein the clasp 26 comprises a first inner wall opposite a second inner wall (on the opposite sides of first arcuate part 18), and wherein the second pivot pin comprises first and second terminal ends (as taught by Hetherington), the second pivot pin extends through the arcuate first and second bodies with the first terminal end against the first inner wall of the clasp and second terminal end against the second inner wall of the clasp.

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
In summary, the following amendments would further prosecution:
-Amending the specification [0038] regarding alternatives;
-Amending the specification [00109] regarding two names for part 262;
-Correcting the shading of second body 204 in figures 31 and 32;
-Placement of a circle for joints 260 AND 280 in figure 29;
-Placement of the cross-sectional line in figure 24 or 25 and NOT in figure 27;
-Including the limitations of claim 26 AS WELL AS the two pivot pins are on different axes, into the independent claims.   
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677